 

a

Co eo NO OH PF WN

NO NO bw HN KH KN KN KN NO wow RB SP OE Se OS Re
Yo TN ON BP WOW NY KY CO OO Fa HD NH BP WW HNO KH OS

Case 2:19-mj-00538-MLP Document 4 Filed 11/06/19 Page 1 of 3

ENTERED

RECENED Magistrate Judge Michelle L. Peterson

FLED =

NOV 06 2018
at SEATTLE, couRT
“een ate OF WEE
ey
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ19-538
Plaintiff, MOTION FOR DETENTION
Vv.
AHMAD ANBOUAMMO,
Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f)

1, Eligibility of Case. This case is eligible for a detention order because this -
case involves (check all that apply):

L] Crime of violence (18 U.S.C. 3156).

LJ Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
of ten years or more.

[] ‘Crime with a maximum sentence of life imprisonment or death.

L] Drug offense with a maximum sentence of ten years or more.

MOTION FOR DETENTION - 1 . . UNITED STATES ATTORNEY

U.S. v. ABOUAMMO/MJ19-538 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

 

Oo eo SN DH OH SP WY YN

wo NHN NH NY NY NY NN N KH HB KS BS FP FEF RF RE RK

 

 

Case 2:19-mj-00538-MLP Document 4 Filed 11/06/19 Page 2 of 3

L Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed.

11 Felony offense involving a minor victim other than a crime of violence.

LJ Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.
921), or any other dangerous weapon.

CO Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

XI Serious risk the defendant will flee.

xX Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror. a

2. Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

xX Defendant’s appearance as required.

O Safety of any other person and the community.

3. Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 3142(e). The presumption applies because:

O Probable cause to.believe defendant committed offense within five years of
release following conviction for a qualifying offense committed while on
pretrial release.

O Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

[1 Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION -2 UNITED STATES ATTORNEY
U.S. v. ABOUAMMO/MJ19-538 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo eo IN HD A FP W NH

NO DO HN HN KH NH NY KN NHN = KS SS S| FS SF SF OS S|
Co DH A FBP WO NYO K CO OO FAT DBD AH FP W YN S| O&O

 

 

Case 2:19-mj-00538-MLP Document 4 Filed 11/06/19 Page 3 of 3

LI Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4, Time for Detention Hearing. The United States requests the Court

conduct the detention hearing:

XJ = At the initial appearance

C After a continuance of ___ days (not more than 3)

DATED this 6" day of November, 2019.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

Moo Qa

TODD GREENBERG
Assistant United States Attorney

MOTION FOR DETENTION - 3 UNITED STATES ATTORNEY

MM 700 STEWART STREET, SUITE 5220
U.S. v. ABOUAMMO/MJ19-538 SEATTLE, WASHINGTON 98101

(206) 553-7970
